Citation Nr: 1012495	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-03 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fractured right ankle.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his friend



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
April 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In October 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the Central 
Office in Washington, DC.  A transcript of the hearing is of 
record.

In November 2009, the Veteran submitted additional evidence 
with a waiver of initial RO consideration.  The additional 
evidence includes VA treatment records from September 2002 
to August 2009 concerning the Veteran's right ankle.  The 
Board accepts the additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800. 

The issues of entitlement to service connection for a right 
knee disability and a low back disability to include as 
secondary to his service-connected right ankle disability 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and it they referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's 
residuals of a fractured right ankle is manifested by severe 
limited range motion with dorsiflexion limited to 2 degrees 
and plantar flexion limited to degrees at the worst; 
however, there was no evidence of ankylosis.  

2.  The Veteran's residuals of a fractured right ankle does 
not present such an exceptional or unusual disability 
picture so as to render impractical the application of 
regular schedular standards.

3.  The Veteran is service-connected for residuals of a 
right ankle fracture, evaluated as 20 percent disabling.

4.  The Veteran's service-connected disability does not 
prevent him from securing and following some type of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fractured right ankle have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-5271 
(2009).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.341, 4.1, 4.15, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs 
(VA) to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 and 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and 
(3) that the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, 
at a minimum, that the Secretary (1) notify the claimant 
that to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes," and that 
the range of disability applied may be between 0 and 100 
percent "based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated on other grounds sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA 
notice need not be veteran specific, or refer to the effect 
of the disability on "daily life").

After careful review of the claims folder, the Board finds 
that a June 2007 letter satisfied the duty to notify 
provisions prior to the initial AOJ decision in November 
2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the letter notified the Veteran that he may 
submit evidence showing that his service-connected residuals 
of a fractured right ankle have increased in severity.  The 
RO informed the Veteran of the types of medical or lay 
evidence that he may submit.  Specifically, the Veteran was 
notified that evidence that may show an increase in severity 
might be a statement from his doctor containing physical and 
clinical findings, results from laboratory tests or x-rays 
and the dates of examinations and tests.  He was also 
informed that he could provide lay statements from 
individuals who are able to describe from their own 
knowledge and personal observations in what manner his 
disability has become worse.  Regarding the Veteran's TDIU 
claim, the letter notified the Veteran in order to support 
his claim, the evidence must show that his service-connected 
disabilities are sufficient, without regard to other 
factors, to prevent him from performing the mental and or 
physical tasks required to get or keep substantial 
employment and he must meet the disability percentage 
requirement specified in 38 C.F.R. § 4.16 (i.e., one 
disability ratable at 60 percent or more OR more than one 
disability with one disability ratable at 40 percent or more 
and a combined rating of 70 percent or more).  The Veteran 
was informed of his and VA's respective duties for obtaining 
evidence.  In addition, the letter notified the Veteran of 
how VA determines disability ratings and effective dates.  

With respect to VA's duty to assist, the Board finds that VA 
has fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records 
in support of the Veteran's claim and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  The claims file contains the Veteran's service 
treatment records, VA treatment records, SSA disability 
records, which include private treatment records, and a VA 
examination report dated in August 2007.  

The August 2007 VA examination report reflects that the 
examiner obtained an oral history of the Veteran's symptoms 
of the right ankle disability and conducted a physical 
evaluation of the Veteran.  The examiner documented in 
detail the claimed symptoms and the effect those symptoms 
have on his occupational functioning and daily activities.  
The examination report references an X-ray of the right 
ankle from 2004, thus it appears that the examiner had 
access to the Veteran's VA treatment records.  However, the 
August 2007 VA examiner did not state whether he reviewed 
the Veteran's claims file.  In many instances, the Court has 
held that a failure to review the claims file renders a VA 
examination inadequate for rating purposes.  See, e.g., 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) ("The 
[VA] examiner should have the Veteran's full claims file 
available for review."), but see Snuffer v. Gober, 10 Vet. 
App. 400, 403- 04 (1997) (review of claims file not required 
where it would not change the objective and dispositive 
findings made during a medical examination).  See also 38 
C.F.R. §§ 4.1, 4.2.  However, the Court recently held in 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), 
that when VA undertakes to provide a medical examination or 
obtain a medical opinion, the relevant inquiry is whether 
"the examiner providing the report or opinion is fully 
cognizant of the claimant's past medical history."  In this 
case, the VA examiner obtained an oral history of the 
Veteran's right ankle disorder and evaluated the Veteran's 
current symptoms.  In addition, as noted above the examiner 
reviewed the Veteran's VA medical history.  Accordingly, the 
Board concludes that the examiner was apprised of the 
relevant medical history of the Veteran as it pertains to 
his current claim.  As such, the Board finds the August 2007 
VA examination is adequate for rating purposes.  Id.

During the October 2009 Board hearing, the Veteran's 
representative argued that the August 2007 VA examination is 
no longer contemporaneous.  The Board notes that the Veteran 
has been assigned a disability rating of 20 percent for 
limited motion of the right ankle under Diagnostic Code 
5271, the maximum rating under that diagnostic code.  There 
is no basis for the Veteran to receive a higher rating under 
any of the other codes that evaluate ankle disabilities in 
light of the fact that there is no medical evidence of 
record, including X-rays conducted in June 2009 that show 
the Veteran has ankylosis of the right ankle.  Therefore, 
the Board concludes that a remand for another VA examination 
is not necessary to decide the claim.

Additionally, the claims file contains the Veteran's 
statements and testimony in support of his claim.  The Board 
has carefully reviewed such statements and it concludes that 
he has not identified further available evidence not already 
of record.  Therefore, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.




II.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the Veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40. Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on 
movement.  38 C.F.R. § 4.45.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or misaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 
4.59.  The United States Court of Appeals for Veterans 
Claims has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination and pain on motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's service-connected residuals of a fractured 
right ankle is currently evaluated as 20 percent disabling 
under 38 C.F.R § 4.71a, Diagnostic Code 5271 for limited 
motion of the ankle.  The Board notes that normal range of 
motion of the ankle is dorsiflexion from 0 to 20 degrees and 
plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  The criteria set forth under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, the maximum rating for limited motion 
of the ankle is 20 percent and such is assigned when there 
is marked limited motion.  Thus, the Veteran is in receipt 
of the maximum rating for limited motion of the ankle.  

VA regulations concerning functional loss are not applicable 
where a disability is rated at the maximum level provided by 
the diagnostic code under which it is rated.  VAOPGCPREC 36-
97 (holding that consideration must be given to the extent 
of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a 
veteran has received less than the maximum evaluation" under 
Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (the Court concluded that remand for the 
Board to consider functional loss due to pain was not 
appropriate where the claimant was already receiving the 
maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of 
the veteran's pain when making a rating determination, the 
rating schedule does not require a separate rating for 
pain).  Therefore, an increased disability rating based on 
functional loss is not available under 38 C.F.R. §§ 4.40, 
4.45 or the holding in Deluca under any applicable 
diagnostic code based on limitation of motion.

The Board has considered the applicability of rating the 
right ankle disability under another appropriate diagnostic 
code.  In this regard, Diagnostic Code 5270 is the only 
other code that evaluates disabilities of the ankle, which 
provides a rating higher than 20 percent.  Diagnostic Code 
5270 evaluates ankylosis of the ankle.  Ankylosis is defined 
as "immobility and consolidation of a joint due to disease, 
injury or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 94 (31st ed. 2007).  Under Diagnostic Code 5270, a 
30 percent evaluation is warranted when the ankle is 
ankylosed in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 
degrees.  A 40 percent evaluation is warranted when the 
ankle is anklyosed in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  

In reviewing the evidence of record, the Board finds that 
the Veteran is not entitled to a higher evaluation under 
Diagnostic Code 5270.  An August 2007 VA examination reveals 
that the Veteran's right ankle joint was stable and 
demonstrated limited mobility with 5 degrees of dorsiflexion 
and 15 degrees of plantar flexion. The Veteran did not have 
pain on range of motion or flare-ups on any above joints.  
The examiner noted that X-rays taken in 2004 demonstrated 
posttraumatic changes and osteoarthritis. The August 2007 VA 
examination did not provide a diagnosis of ankylosis.  The 
Board observes that a June 2009 VA treatment record reveals 
that the Veteran had severe limitation of motion of the 
right ankle with dorsiflexion limited to 2 or 3 degrees and 
plantar flexion limited to 5 degrees.  He demonstrated 
painful range of motion passively.  The Veteran's right 
ankle demonstrated inversion of about 10 degrees, which was 
not painful.  X-rays revealed severe posttraumatic 
osteoarthritis of the tibiotalar joint with anterior 
osteophytes as well as some osteophytes over his midfoot.  
Nonetheless, a review of the Veteran's VA and private 
treatment records show that the Veteran was not diagnosed 
with ankylosis.    

As the preponderance of the evidence is against the claim, a 
schedular evaluation in excess of 20 percent is not 
warranted, at any time during the rating period on appeal, 
for the Veteran's residuals of a fractured right ankle.

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  An extraschedular disability rating 
is warranted based upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled 
to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and it is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected residuals of a right ankle 
fracture is inadequate.  The Veteran is currently in receipt 
of the maximum amount allowed for limited motion of the 
ankle, which is described as marked limited motion.  A 
comparison between the level of severity and symptomatology 
of the Veteran's right ankle disorder with the established 
criteria found in the rating schedule for limited motion of 
the ankle shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  
The Board notes that the record shows that the Veteran is 
currently unemployed.  He previously worked for United 
Parcel Service (UPS) as delivery person for approximately 25 
years; however, he was unable to continue working for UPS as 
a driver, because he could not meet the physical 
requirements of the position.  Nonetheless, the evidence of 
record does not show that he was unable to meet the physical 
requirements of the position solely due to his service-
connected right ankle disorder, nor does the evidence show 
that his right ankle disorder would cause marked 
interference in other forms of employment.  Accordingly, the 
evidence does not indicate that his residuals of a right 
ankle disability have caused marked interference with 
employment that is not already contemplated in the rating 
code.  Furthermore, the medical record does not show that 
the Veteran's right ankle disability has necessitated 
frequent periods of hospitalization during the appeal period 
or otherwise rendered impracticable the regular schedular 
standards for rating such disability.  Under these 
circumstances, and in the absence of factors suggestive of 
an unusual disability picture, further development in 
keeping with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).

III.  TDIU

Initially, the Board notes that the Veteran did not file a 
notice of disagreement to the November 2007 that denied the 
Veteran entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  In this regard, the Veteran asserted in the June 
2008 notice of disagreement that the severity of his 
service-connected right ankle disability has made employment 
marginal.  Even though he did not specifically appeal the 
denial of the TDIU claim, the Court held in Rice that when 
the issue is raised by the evidence of record, the Board 
must adjudicate the issue as part of the claim for an 
increased rating.  As such, the issue is properly before the 
Board.

A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

In the present case, the Veteran is service-connected for 
residuals of a right ankle fracture, evaluated as 20 percent 
disabling.  Thus, the Veteran does not meet the schedular 
criteria for an award of TDIU pursuant to the provisions of 
38 C.F.R. § 4.16(a).  

However, a veteran can still be awarded a total disability 
evaluation if it is established by the evidence of record 
that service-connected disabilities have rendered the 
veteran unable to secure and follow substantially gainful 
employment. If this is established, the case is sent to the 
Director of Compensation & Pension Services for 
extraschedular consideration. See 38 C.F.R. §§ 3.340(a), 
3.341(a), and 4.16(b).

In this regard, the Board observes that the evidence of 
record shows that the Veteran was employed by the United 
Parcel Service (UPS) as a truck driver for approximately 25 
years.  The Veteran testified at the October 2009 Board 
hearing that due to his right ankle he was unable to get up 
and down, on and off the truck easily.  See October 2009 
Hearing Transcript at 7.  He also noted that he could not 
carry heavy packages.  Id.  The Veteran testified that every 
time he would pick up a heavy package it would affect the 
weight on his right ankle.  Id.  He asserted that he could 
not pass the physical to meet UPS's requirements and as a 
result, they have refused to allow him to work.  Id.                                                                               

The evidence of record does not show that the Veteran is 
unable to obtain or maintain employment as a result of his 
service-connected disability.  The Veteran is in receipt of 
Social Security Disability benefits due to osteoarthritis 
and allied disorders and essential hypertension.  The Board 
emphasizes that service connected is in effect for a right 
ankle disorder, therefore, the Board may only consider any 
occupational impairment due to this disability in 
considering TDIU on an extraschedular basis.   

In this regard, a June 2004 private medical record 
associated with the December 2004 SSA disability 
determination notes that some of the Veteran's previous 
injuries including his right ankle problem are causing him 
to have poor lifting techniques.  The physician emphasized 
that he gave the Veteran a return to work with no lifting 
over 35 lbs floor to shoulder and his disabilities place him 
in the medium work category per the U.S. Department of Labor 
standards.  The Board observes that this duty limitation is 
not solely due to his service-connected right ankle 
disability.  In addition, the medical record specifically 
indicates that the Veteran is able to follow a medium work 
category.  A May 2008 VA treatment record also reveals that 
the Veteran's right ankle makes it difficult for him to lift 
objects off the floor of the truck or to engage in much 
walking.  However, the physical therapist did not indicate 
that the Veteran's service-connected right ankle disorder 
would prevent him from engaging in gainful employment.  
Furthermore, the August 2007 VA examination revealed that 
the Veteran's activities of daily living were not impaired 
and although the Veteran was unemployed at the time of the 
evaluation, he was able to work as a UPS truck driver with 
pain.  

The crucial inquiry for the Board is not whether the Veteran 
is able to pursue his profession of choice, or indeed any 
particular job, such as in this case mail delivery.  
Instead, the Board must inquire as to whether the Veteran 
can secure and follow a substantially gainful occupation in 
a more general sense.  See Van Hoose, 4 Vet. App. at 363.  
The fact that a veteran is unemployed is not enough.  It 
must be determined that his service-connected disorders 
without regard to his advancing age make him incapable of 
performing the acts required by employment.  See Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The Board recognizes that 
the Veteran's right ankle disorder might make it difficult 
for him to obtain and retain employment as delivery person; 
however, his right ankle disorder is not so severely 
disabling as to have rendered him or the average person 
similarly situated unable to secure or follow substantially 
gainful employment, nor does the evidence of record reflect 
that this condition would render him individually unable to 
follow a substantially gainful occupation.  

In light of the above evidence, the Board finds that 
entitlement to TDIU has not been established. There is no 
indication in the record that the Veteran's service-
connected disability would prevent all forms of gainful 
employment.  He is in receipt of SSA disability benefits; 
however, his benefits are based in part on nonservice-
connected disabilities.  Moreover, any determination by SSA 
is not controlling for VA purposes.  As such, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim for TDIU, and, therefore, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


ORDER

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fractured right ankle is denied.

2.  Entitlement to a TDIU is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


